Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on 3/4/21.

IN THE CLAIMS:
1. (Currently amended) A thrust reverser for a nacelle comprising a fan cowl configured to surround a fan case, the thrust reverser[[,]] comprising: 
an inner fixed structure; 
an outer fixed structure comprising a thrust reverser outer skin; 
a bypass duct disposed between the inner fixed structure and the outer fixed structure; 
a torque box disposed at a forward end of the thrust reverser; 
a support ring disposed forward of the torque box, wherein the support ring is axially spaced apart from the torque box; [[and]]
a bracket configured to be coupled to the fan case independent of the torque box, wherein the support ring is configured to be supported by the bracket; and

a support structure; and 
a pivot door outer skin coupled to the support structure; 
wherein a forward lip of the pivot door outer skin is configured to [[i)]] extend forward of a forwardmost end of the torque box

6. (Canceled)

7. (Currently amended) A nacelle, comprising: 
a fan cowl configured to surround a fan case; 
a thrust reverser disposed aft of the fan cowl, the thrust reverser comprising: 
an inner fixed structure; 
an outer fixed structure comprising a thrust reverser outer skin; 
a bypass duct disposed between the inner fixed structure and the outer fixed structure; 
a torque box disposed at a forward end of the thrust reverser; 
a support ring disposed forward of the torque box, wherein the support ring is axially spaced apart from the torque box; [[and]] 
a bracket attached to the fan case independent of the torque box, wherein the support ring is supported by the bracket; and 
a thrust reverser pivot door, comprising a pivot door outer skin having a forward lip overlapping the fan case, 
wherein the thrust reverser pivot door is configured to pivot between a stowed position and a deployed position, 
the forward lip is supported by the support ring when the thrust reverser pivot door is in the stowed position, and 
the forward lip of the pivot door outer skin extends in a forward direction past a forwardmost end of the torque box 

11-14. (Canceled)

18-19. (Canceled)

20. (Currently Amended) The thrust reverser of claim [[19]]1, wherein the bracket extends past, in a forward direction, a forward surface of the torque box.

22-23. (Canceled)

Drawings
The drawings filed on 1/13/21 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance. In Figure 4, elements 312, 326, and 350 all point to one part of the nacelle. However, the support ring 450 should support the fan cowl 312. Fan cowl 312 should be forward of the support ring. Element 350 should not be labeled in Figure 4 because 450 already indicates the support ring.

Allowable Subject Matter
Claims 1, 3-4, 7, 10, 15-16, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, a bracket attached to the fan case independent of the torque box, wherein the support ring is supported by the bracket. Blevins teaches a support ring that supports the forward lip of the pivot door outer skin and a bracket that supports the support ring, but fails to teach the bracket being attached to the fan case independent of the torque box. In Blevins, the bracket is directly connected to the torque box.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741